IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

NORA BLOXOM-WILLIAMS,               NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-1748

FLORIDA PUBLIC
EMPLOYEES COUNCIL 79,
AMERICAN FEDERATION OF
SATE, COUNTY and
MUNICIPAL EMPLOYEES,
AFL-CIO,

      Appellee.

_____________________________/

Opinion filed July 16, 2014.

An appeal from a final order of the Public Employees Relations Commission.

Nora Bloxom Williams, pro se, Appellant.

Daniel M. Sims, AFSCME Council 79, Winter Park, Stephen Meck, General
Counsel, and William D. Salmon, Staff Attorney, Public Employees Relations
Commission, Tallahassee, for Appellee.



PER CURIAM.

      Nora Williams appeals the final order of the Public Employees Relations

Commission accepting and adopting the recommended order of the hearing officer

after an administrative hearing pursuant to section 120.57, Florida Statutes. §§
447.501, 447.503, Fla. Stat. This court has jurisdiction to review the final order. §

447.504, Fla. Stat. Because the appellant has failed to establish any ground under

section 120.68(7), Florida Statutes, upon which this court might set aside the

agency’s final order, the Commission’s final order is AFFIRMED.

VAN NORTWICK, ROBERTS, and CLARK, JJ., CONCUR.




                                         2